IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1560
                            Filed September 27, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL ANTHONY WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey A.

Neary, Judge.



      Defendant appeals the consecutive sentences imposed asserting the

court failed to state reasons on the record. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., Potterfield, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                             2


BLANE, Senior Judge.

      Michael Williams entered into a plea agreement with the State whereby he

agreed to plead guilty to two charges: robbery in the second degree, a class “C”

felony, in violation of Iowa Code sections 711.1 and 711.3 (2016); and burglary in

the first degree, a class “B” felony, in violation of sections 713.1 and 713.3.

Because of a change in the law and questions over the effective date of the

change, the parties agreed to leave the imposition of a mandatory minimum

sentence on the robbery charge to the discretion of the district court. See Iowa

Code § 902.12(3) (allowing court discretion to impose mandatory minimum

between one-half and seven-tenths of maximum term of person’s sentence); see

also 2016 Iowa Acts ch. 1104, § 8 (introducing discretion). The other elements of

Williams’s    sentence,   including   that       the   sentences   would   be   imposed

consecutively, were incorporated in the parties’ plea agreement.

      At sentencing, the court heard argument on the mandatory-minimum

question.    The court imposed a five-year minimum sentence on the ten-year

robbery sentence. Williams was additionally sentenced to an indeterminate term

of twenty-five years for the burglary charge, along with fines, surcharges, and

fees. The two prison sentences were ordered to run consecutively.

      Williams now appeals. On appeal, he claims the sentencing court abused

its discretion in sentencing him because the court failed to provide adequate

reasons for adopting the plea agreement’s recommendation that the sentences

run consecutively. Our review of sentencing decisions is for correction of errors

at law.     State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).              A sentence

imposed in accordance with applicable statutes will be overturned only for an
                                         3

abuse of discretion or a defect in the sentencing procedure. State v. Wright, 340
N.W.2d 590, 592 (Iowa 1983). An abuse of discretion occurs “when the court

exercises its discretion on grounds clearly untenable or to an extent clearly

unreasonable.” State v. Evans, 672 N.W.2d 328, 331 (Iowa 2003).

      A sentencing court must state its reasons for imposing a particular

sentence on the record. See Iowa R. Crim. P. 2.23(3)(d); State v. McGonigle,

401 N.W.2d 39, 43 (Iowa 1987).          This includes its reasons for imposing

sentences consecutively or concurrently. See State v. Barnes, 791 N.W.2d 817,

827 (Iowa 2010). The reasons “need not be detailed,” but must provide “at least

a cursory explanation” of the court’s reasoning. Id.

      Here, the court considered a number of factors in determining whether to

impose a 50% or 70% mandatory minimum before deciding to impose the 50%

minimum.    The court stated: “I have also considered all sentencing options

available to the defendant, especially in light of the plea agreement.       I’ve

considered the presentence report, the nature of the offense, and other matters

that I’ve identified with regard to the discretion that I can exercise on the

mandatory minimum.” The court made no mention of discretion as to any other

part of the plea agreement or sentence. The court went on to say, “The Court

then is going to sentence the defendant in accordance with the parties’ plea

agreement,” which the court then proceeded to do. Williams argues this was

improper because the court failed to articulate its reasons for imposing

consecutive sentences.

      In support, Williams cites State v. Hill, 878 N.W.2d 269, 274 (Iowa 2016).

In Hill, the defendant pleaded guilty to a failure to comply with sex-offender
                                        4

registry requirements. See 878 N.W.2d at 271–72. At sentencing, Hill requested

a suspended sentence; the State requested a two-year prison term to be served

consecutive to his parole revocation. See id. at 272. The district court imposed

the sentence requested by the State with no explanation. See id. The supreme

court concluded this was error.      See id. at 273–74.      Williams argues his

sentencing court’s failure to state reasons, too, was an abuse of discretion

mandating reversal.

       We disagree. In Hill, the sentencing court was required to resolve a real

dispute between the parties over the correct sentence. See id. at 272. Here, the

district court was merely “giving effect to the parties’ agreement,” which does not

require an exercise of discretion, only that the sentencing court “make the

particulars of the plea agreement part of the sentencing record.” See State v.

Smith, No. 16-1528, 2017 WL 1733246, at *1 n.1 (Iowa Ct. App. May 3, 2017).

This is a longstanding principle in our case law. See id. (citing State v. Thacker,

862 N.W.2d 402, 408–09 (Iowa 2015); State v. Cason, 532 N.W.2d 755, 756–57

(Iowa 1995); State v. Snyder, 336 N.W.2d 728, 729 (Iowa 1983)). Hill “does not

appear to undermine this principle.” Id. The court here made the particulars of

the plea agreement part of the sentencing record, thereby meeting its obligation

to explain its reasoning for imposing the sentence it chose. We find no abuse of

discretion.

       AFFIRMED.